TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00613-CV


Jessica Lynnette Doyle, Appellant


v.



Robert Wayne Fullen, Appellee






FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 13, 185, HONORABLE DONALD V. HAMMOND, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The judgment in this cause was signed June 25, 2002.  A timely motion for new trial
was filed, making the notice of appeal due September 23, 2002.  See Tex. R. App. P. 26.1(a)(1).  The
notice of appeal was not filed until September 25, 2002.  By letter of November 21, 2002, the Court
notified appellant that she must provide proof of timely mailing of her notice of appeal or an
affidavit that the filing was mailed on or before September 23, 2002.  See Tex. R. App. P. 9.2(b). 
The letter instructed appellant to provide the necessary proof of mailing not later than December 2,
2002, or the appeal would be dismissed for want of jurisdiction.  This Court has received no
response; accordingly, we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a).


					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   January 30, 2003